Citation Nr: 0520646	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include as secondary to PTSD.

3.  Entitlement to service connection for a stomach 
condition, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  For the reasons stated 
below, this appeal is remanded and VA will notify the veteran 
if further action is required on his part.

The Board notes that, on his March 2004 substantive appeal, 
the veteran indicated that he did not want a Board hearing.  
Thereafter, in April 2004, the RO sent a letter to the 
veteran acknowledging his request for a Board hearing before 
a traveling Veterans Law Judge and requesting that he 
indicate whether he still desired such a hearing, would 
prefer a different type of hearing, or waived his request for 
a hearing.  To date, no reply from the veteran has been 
received; however, the veteran's representative indicated in 
a June 2005 communication that all attempts to contact the 
veteran had failed and, as of last contact with the veteran, 
he indicated that he did not desire a hearing.  As there is 
no indication that the veteran requested a Board hearing in 
the first place and his representative has indicated that, to 
his knowledge, the veteran did not desire such a hearing, the 
Board finds that the April 2004 letter was sent in error and 
there is no request for a Board hearing pending at this time.


REMAND

?	The issue of entitlement to service connection for PTSD 
is remanded to verify the veteran's claimed in-service 
stressor and complete any additionally indicated 
development following such verification.  
?	The issues are remanded to obtain outstanding VA medical 
records.
?	The issues are remanded to obtain outstanding Social 
Security Administration (SSA) records.

The veteran claims that, as a result of experiencing a 
traumatic in-service event, he currently suffers from PTSD.  
He also contends that he suffers from depression and a 
stomach condition as secondary to PTSD.  In the alternative, 
the veteran argues that such disorders are a direct result 
from his military service.  Therefore, he contends that 
service connection is warranted for such disabilities.  

While serving aboard the destroyer the USS England during the 
Vietnam War, the veteran claims that he had to bring the dead 
bodies of the Vietnamese on board to store them in freezers 
on the vessel.  He stated that he would have to pull double 
guard shifts, most often in the middle of the night, while 
performing search and rescue and escort missions.  The 
veteran's personnel records reflect that he served aboard the 
USS England from July 1967 until his discharge in October 
1969.  The veteran contends that he suffers from bad dreams, 
shakes, sleep difficulties, flashbacks, sweating, vomiting, 
difficulty concentrating, lack of interest in activities, 
emotional isolation, anxiety, and hyperstartle response as a 
result of his experiences aboard the USS England.    

The Board observes that the veteran's claimed in-service 
stressor has not been verified; however, the veteran 
requested that VA obtain naval records for the USS England 
for the period from May 1968 through September 1968 to 
confirm that the USS England performed search and rescue 
missions during the veteran's time on board.  To date, no 
attempt to verify the veteran's claimed stressor has been 
made and, as such, a remand is necessary to request that the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provide verification information for such claimed 
stressor.  The Board observes that there is no diagnosis of 
PTSD of record; however, while on remand, if the veteran's 
alleged stressor is verified, he should be afforded a VA 
psychiatric examination for the purpose of determining 
whether the veteran has PTSD related to a verified in-service 
stressor.  

Moreover, there appears to be outstanding VA medical records.  
In a March 2004 statement, the veteran stated that he 
received treatment at the Poplar Bluff VA Medical Center from 
December 2000 through the present time.  In the veteran's 
March 2004 substantive appeal, he also indicated that he was 
being scheduled for an appointment with a VA PTSD counselor.  
The most recent treatment record from the Poplar Bluff VA 
facility is dated in September 2002.  The Board observes that 
printouts from the Poplar Bluff VA Medical Center, dated in 
June 2005, reflect, in handwritten notations, that the 
veteran had most recently been seen in May 2005 for 
depression and that there was no evidence of treatment for 
PTSD.  Therefore, while on remand, treatment records from the 
Poplar Bluff VA Medical Center dated after September 2002 
should be obtained.

Also, documentation in the claims file indicates that the 
veteran has been denied SSA benefits.  The SSA records are 
not associated with the claims file and since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  

Accordingly, this case is REMANDED for the following:

1.  Appropriate steps should be taken to 
obtain treatment records, specifically 
those dated after September 2002, from 
the Poplar Bluff VA Medical Center.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

2.  Appropriate steps should be taken to 
obtain any SSA determination pertinent to 
the veteran's claim for such benefits, as 
well as any medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

3.  A report of all statements pertaining 
to stressful events provided by the 
veteran in support of his claim, 
documents relevant to the dates and 
places of the veteran's service duties, a 
copy of this remand, and all associated 
documents should be sent to USASCRUR.  
USASCRUR should be requested to provide 
any information, to include relevant deck 
logs and ship histories, which might 
corroborate the veteran's alleged 
stressor, namely performing search and 
rescue missions aboard the USS England 
between May 1968 and September 1968, to 
include bringing the dead bodies of the 
Vietnamese on board to store them in 
freezers on the vessel.  A response, 
negative or positive, should be 
associated with the claims file.  

4.  Following the above, a specific 
determination as to whether the veteran's 
claimed stressor(s) is sufficiently 
verified should be made.  All credibility 
issues related to this matter should be 
addressed at that time.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The corroborated 
stressor(s) must be specified and the 
examiner is instructed that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, identify the verified 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also indicate whether 
any other acquired psychiatric disorder, 
to include depression, found to be 
present, is related to service.  The 
examiner should include review of the 
claims file in offering the above 
requested diagnostic and etiologic 
conclusions and note that the file was 
available for review.  The rationale for 
all opinions should be provided.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


